1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for: Defendants CITY OF BAKERSFIELD and REAGAN SELMAN

12                                  UNITED STATES DISTRICT COURT
13                                  EASTERN DISTRICT OF CALIFORNIA
14

15   RUBIA ROSAURA SERNA                          )       Case No. 1:17-CV-01290-LJO-JLT
     (DOB xx/xx/1946), individually,              )
16
     LAURA QUINTANA, individually,                )       CONFIDENTIALITY STIPULATION AND
17   FRANCISCO J. SERNA, individually,            )       [PROPOSED] ORDER THEREON
     RUBIA ROSAURA SERNA                          )       (Doc. 14)
18   (DOB xx/xx/1965), individually,              )
     JESUS SERNA, individually, and               )
19
     ROGELIO SERNA, individually,                 )
20                                                )
                  Plaintiffs,                     )
21         vs.                                    )
                                                  )
22
     CITY OF BAKERSFIELD,                         )
23   REAGAN SELMAN, individually, and             )
     DOES 1 to 100, inclusive,                    )
24                                                )
                  Defendants.                     )
25
                                                  )
26                                                )
27

28




                                                      1
1           IT IS HEREBY STIPULATED, by and between the undersigned parties through their respective
2    counsel of record, that the following provisions and conditions shall govern the parties:
3           1.       Definitions:

4            The following definitions shall govern the construction of this stipulation unless the context otherwise

5
     requires.
                     (a)     CONFIDENTIAL Information. “CONFIDENTIAL Information” means any and all
6
     Information regardless of format or medium, including personal, proprietary, and financial information, state
7
     and federal tax records, and other Information which a party has a right to protect from unrestricted disclosure.
8
     In the context of the present case it also includes the information protected by California Penal Code Section
9
     832.7 and California Evidence Code Sections 1043 to 1047.
10
                     (b)     Disclosing Party: “Disclosing Party” means the party who discloses CONFIDENTIAL
11   Information.
12                   (c)     Information. “Information” means discovery obtained through the use of
13   interrogatories, requests for admission, requests for production of documents and things, depositions,

14   subpoenas or other Information obtained during discovery.

15
                     (d)     Notice. “Notice” means reasonable notice under the circumstances. The manner and
     amount of Notice shall be governed by the particular circumstances.
16
                     (e)     Person. “Person” means person as defined in California Evidence Code § 175.
17
                     (f)     Trade secret. Trade secret” means trade secret as defined by California Civil Code §
18
     3426.1(d)(1).
19
            2.       Scope and Intent.
20
                     (a)     Until further order of the Court or stipulation of the parties, all Information designated
21   as “CONFIDENTIAL” by the Disclosing Party, to the extent such Information discloses CONFIDENTIAL
22   Information, shall be subject to this stipulation. However, nothing in this stipulation shall prevent any party
23   from seeking a modification of this stipulation or objecting to the designation of Information as
24   CONFIDENTIAL Information which the party believes to be otherwise improper.

25
                     (b)     The purpose and intent of this stipulation is to protect CONFIDENTIAL Information.
     Nothing in this stipulation shall be construed to change existing law or shift existing burdens.
26
                     (c)     The parties recognize and acknowledge that some CONFIDENTIAL Information
27
     which may be sought is so sensitive that a party may refuse to disclose the Information even under the
28




                                                           2
1    protection of this stipulation. In such event, this stipulation shall not be deemed consent or an admission that
2    such Information is discoverable and a party may resist disclosure until the matter has been heard by the Court.
3                    (d)     This stipulation is the product of negotiations and, for purposes of construction and

4    interpretation, shall not be deemed to have been drafted by one party.

5
                     (e)     This stipulation shall be submitted for the signature of the Magistrate Judge assigned
     to this case in an ex parte manner without need of a formally noticed motion.
6
              3.     Designation of CONFIDENTIAL INFORMATION.
7
              Any Disclosing Party may designate Information, or any portion of such Information, as
8
     CONFIDENTIAL Information by placing the word “CONFIDENTIAL” on the Information. By designating
9
     Information as CONFIDENTIAL, the Disclosing Party warrants that the designation is made in good faith
10
     and on reasonable belief that the Information so designated is CONFIDENTIAL Information as defined
11   above.
12            4.     Oral Deposition Testimony.
13            A party may designate as CONFIDENTIAL Information, Information disclosed during oral

14   deposition by stating so on the record or in writing within 30 days from receipt of the transcript. Where

15
     documents that have been designated as CONFIDENTIAL are entered into the record of a deposition or where
     CONFIDENTIAL Information is disclosed during deposition, such portion of the deposition containing
16
     CONFIDENTIAL Information shall be separately bound and marked “CONFIDENTIAL – UNDER
17
     PROTECTIVE ORDER” in a conspicuous place and shall be subject to the provisions of this stipulation.
18
              5.     Objection to Designation.
19
              A party may at any time object to the designation of Information as CONFIDENTIAL. If the non-
20
     designating party objects to the designation, the designating party may move the Court for an order confirming
21   that such Information remain designated as CONFIDENTIAL. No motion relating to the designation of
22   Information as CONFIDENTIAL shall be filed without first completing the following steps. First, the moving
23   party SHALL confer with the opposing party in a good faith effort to resolve the dispute. Second, if the good
24   faith effort is unsuccessful, the moving party promptly shall seek a telephonic hearing with all involved parties

25
     and the Magistrate Judge. It shall be the obligation of the moving party to arrange and originate the conference
     call to the court. Unless otherwise ordered by the Court, Counsel must comply with Local Rule 251 or the
26
     motion will be denied with prejudice and dropped from calendar.
27

28




                                                           3
1           6.         Information Which Is Not Confidential.
2            Notwithstanding the designation of Information as CONFIDENTIAL, such Information shall not be
3    CONFIDENTIAL Information, nor shall disclosure be limited in accordance with this stipulation where such

4    Information is:

5
                       (a)   At the time of disclosure, in the public domain by publication otherwise;
                       (b)   Subsequent to disclosure, through no act or failure to act on the part of the receiving
6
     party, entered the public domain by publication or otherwise;
7
                       (c)   Provided to a party by a third party who obtained the Information by legal means and
8
     without any obligation of confidence to the Disclosing Party; or
9
                       (d)   Developed by employees or agents of the receiving party independently of and without
10
     reference to any Information communicated by the Disclosing Party.
11          7.         CONFIDENTIAL Information Obtained from Third Parties.
12           If CONFIDENTIAL Information is obtained from a third party, the third party may adopt the benefits
13   and burdens of this stipulation. Likewise, any party may designate material or Information obtained from a

14   third party as CONFIDENTIAL.

15
            8.         Inadvertent Disclosure.
             A party does not waive its right to designate as CONFIDENTIAL Information which is inadvertently
16
     disclosed without the appropriate designation. However, the receiving party shall not be liable for disclosing
17
     such Information prior to receiving notice of the CONFIDENTIAL status of the Information.
18
            9.         Documents Filed With The Court.
19
             If a party wishes to file documents with the Court which contain material designated
20
     CONFIDENTIAL, that party SHALL comply with Local Rules 140 and 141.
21          10.        Dissemination to Third Parties.
22                     (a)   CONFIDENTIAL Information shall be disclosed only to the parties to this stipulation,
23   their experts, consultants, and counsel. Before any person receives access to CONFIDENTIAL Information,
24   each shall execute a copy of the form attached hereto as Exhibit A, reciting that he, she or it has read a copy

25
     of this stipulation and agrees to be bound by its terms.
                       (b)   If any person who has obtained CONFIDENTIAL Information under the terms of this
26
     stipulation receives a subpoena commanding the production of CONFIDENTIAL Information, such person
27
     shall promptly notify the Disclosing Party of the service of the subpoena. The person receiving the subpoena
28




                                                          4
1    shall not produce any CONFIDENTIAL Information in response to the subpoena without either the prior
2    written consent of the Disclosing Party or order of the Court.
3           11.      Use of CONFIDENTIAL Information During Trial.

4            If, a party intends to introduce into evidence any CONFIDENTIAL Information at trial, that party

5
     SHALL notify the Court in the joint pretrial conference statement of this intention. The Party designating
     such information as confidential has the right to seek an order related to the introduction of this evidence at
6
     trial. The moving party SHALL comply with the Court’s pretrial order regarding whether this order will be
7
     sought in limine or otherwise.
8
            12.      Duty to Use Reasonable Care.
9
             All persons bound by this stipulation shall have the duty to use reasonable care and precaution to
10
     prevent violations thereof.
11          13.      Enforcement.
12                   (a)     Prior to bringing any motion or application before the Court for enforcement of this
13   stipulation, the parties shall, comply with the procedures set forth in paragraph 5.

14                   (b)     In the event anyone shall violate, attempt to violate or threaten to violate any of the

15
     terms of this stipulation, after compliance with the procedures in paragraph 5, the aggrieved party may apply
     to the Court to obtain compliance with this stipulation or to obtain appropriate injunctive relief. Each party
16
     agrees that, in response to an application for injunctive relief, it will not assert the defense that the aggrieved
17
     party possesses an adequate remedy at law.
18
                     (c)     The Court may make any order against a party to this stipulation it deems appropriate
19
     to compel compliance in addition to any injunctive relief available to the parties.
20
                     (d)     If CONFIDENTIAL Information is disclosed to any person other than as allowed by
21   this stipulation, the person responsible for the disclosure must immediately bring all pertinent facts relating
22   to such disclosure to the attention of counsel for the aggrieved party and without prejudice to the other rights
23   and remedies of any party, make every effort to prevent further disclosure. Fines and/or sanctions for
24   inadvertent or intentional disclosure shall be decided by the Court after briefing and argument by all parties

25
     concerned.
             14.     Return/Destruction of Documents.
26
            Within 60 days after final termination of this action, including all appeals, each party shall be
27
     responsible for returning to the Disclosing Party all original and/or copies of all CONFIDENTIAL
28
     Information produced during the course of this action and subject to this order, including all excerpts thereof,




                                                            5
1    except that counsel may retain all memoranda, and correspondence derived from such CONFIDENTIAL
2    Information and any such CONFIDENTIAL Information necessary for purposes of maintaining a legal file
3    but after the end of such years, all such retained CONFIDENTIAL Information shall be returned to the

4    Disclosing Party. In the alternative, each party may destroy all such materials provided that they confirm, in

5
     writing, that all CONFIDENTIAL materials have been destroyed.
            15.      Modification And Amendments.
6
             Except as to those modifications made by the Court, this stipulation may be modified or amended
7
     without leave of Court by unanimous written agreement of the parties hereto.
8
            16.      Duration of Stipulation.
9
             Provided the court makes this stipulation an order of the Court, this stipulation shall survive and
10
     remain in full force and effect after the termination of this lawsuit, whether by final judgment after exhaustion
11   of all appeals or by dismissal, and the Court shall retain jurisdiction over the parties and their attorneys for
12   the purpose of enforcing the terms of this stipulation.
13

14   Dated: May 8, 2018.                                       MARDEROSIAN & COHEN

15
                                                                     /s/ Heather S. Cohen
16

17                                                             By:_______________________________________
                                                                     Heather S. Cohen,
18                                                                   Attorneys for Defendants above-named.
19

20   Dated: May 8, 2018.                                       LAZARO SALAZAR LAW, INC.

21

22
                                                                     /s/ Lazaro Salazar
                                                               By:_______________________________________
23                                                                   Lazaro Salazar,
                                                                     Attorneys for Plaintiffs
24

25
     Dated: May 8, 2018.                                       LAW OFFICE OF ARA JABAGCHOURIAN

26
                                                                     /s/ Ara Jabagchourian
27
                                                               By:_______________________________________
28                                                                   Ara Jabagchourian,
                                                                     Attorneys for Plaintiffs




                                                           6
1
                                   ORDER
2

3

4    IT IS SO ORDERED.

5      Dated:   November 2, 2018        /s/ Jennifer L. Thurston
6
                                   UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    7
1                                                      EXHIBIT A
2

3            I, the undersigned, ______________________________ hereby acknowledge that I have read the

4    attached Confidentiality Stipulation and Order in the action entitled Serna, et al. v. City of Bakersfield, et al.,

5
     United States District Court for the Eastern District, Case No. 1:17-CV-01290-LJO-JLT, and I understand
     and agree to be bound by the terms thereof.
6
             I further agree to submit to the jurisdiction of the Court for resolution of any dispute(s) concerning
7
     information received under the Stipulation and Order.
8

9    Dated:______________________                    Signature:________________________________
10
                                                     Retained By: _____________________________
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                            8
